Order entered October 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01317-CV

                    THE ESTATE OF MAX D. HOPPER, DECEASED

                          On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-11-03238-1

                                          ORDER
       Before the Court is the parties’ October 17, 2019 agreed motion to extend briefing

deadlines pending the finalization of a settlement agreement. We GRANT the motion and

ORDER appellant’s brief, a motion to dismiss the appeal, or a status report concerning the

settlement be filed no later than November 20, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE